Citation Nr: 1203033	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with associated symptoms of fatigue and memory loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to June 1980, and from November 1990 to July 1991, to include a tour in the Persian Gulf.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his February 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent December 2010 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2011).

In a statement of June 2009, the Veteran reports hearing loss and the use of hearing aids.  The claim has not been addressed by the RO and is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the Veteran has not been provided with a proper duty-to-assist notice letter for his PTSD claim - specifically, notice regarding establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f) (2011), effective on and after July 13, 2010.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, are dated from December 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed tinnitus and PTSD.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the Veteran was recently diagnosed with PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV), by his VA primary care physician in September 2008.  In regards to the tinnitus, the claims file does not contain a current diagnosis of tinnitus, despite the Veteran's documented complaints of tinnitus to his medical providers.  However, throughout the appeal, the Veteran has credibly reported experiencing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In regards to an in-service incurrence of his tinnitus, the Veteran reported that he was exposed to loud noise during his Gulf War military service.  His DD-214 Form confirms that he was stationed in the Gulf War during his second period of active 
duty.  Additionally, an in-service May 1991 Audiogram documents that the Veteran was "routinely exposed to hazardous noise."  Furthermore, throughout his appeal, the Veteran described a continuity of symptomatology, both during his military service and since his military discharge.  

In regards to an in-service incurrence of his PTSD, the Veteran reported burying dead bodies and being afraid for his life during his active military service in the Persian Gulf.  The RO reported that they were unable to verify the Veteran's PTSD stressor.  However, during the pendency of the Veteran's appeal, the PTSD regulations changed.  

Specifically, prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.


See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim, as the Veteran's claimed stressors relate to a "fear of hostile military or terrorist activity."  Id.  

Additionally, post-service, in February 2008, the Veteran reported ringing in his ears, fatigue, mood irritability, insomnia, and memory lapses to his VA physician.  Following a physical examination of the Veteran, the VA physician, Dr. B.K.O., opined that, "[i]t is as likely as not that his complaints are related to his military exposure and experiences."  Dr. B.K.O. did not diagnose the Veteran with tinnitus or PTSD, and did not review the claims file.  However, this medical opinion suggests that the Veteran's claimed PTSD and tinnitus may be related to his active military service.  Further, the new PTSD regulations state that, before a claim can be granted, a VA psychiatrist or psychologist must confirm that the claimed PTSD stressor(s) is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  To date, a medical opinion addressing the Veteran's claimed stressor(s) under the new PTSD regulations has not been provided.  See 38 C.F.R. § 3.304(f), effective on and after July 13, 2010.

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  The Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed tinnitus and PTSD.  The Veteran has never been afforded a VA examination for these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of entitlement to service connection for PTSD.  Specifically, the notice letter must inform the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. 
§ 3.304(f) (2011), effective on and after July 13, 2010.   Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Mountain Home, Tennessee, VAMC since December 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed PTSD.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as 
well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

(b)  In addition to the other information provided in the examination report, state whether or not the claimed PTSD stressors are related to the Veteran's fear of hostile military or terrorist activity.
(c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the PTSD was incurred during the Veteran's first period of active duty from March 1980 to June 1980.  Discuss the February 2008 VA medical opinion from Dr. B.K.O.

(d)  Is it at least as likely as not (a 50 percent probability or greater) that the PTSD clearly and unmistakably pre-existed his entry into his second period of active duty from November 1990 to July 1991?  

i)  If there is clear and unmistakable evidence that the PTSD pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the PTSD was not aggravated beyond its natural progression during this second period of active duty?  Discuss the February 2008 VA medical opinion from Dr. B.K.O.

ii)  If there is not clear and unmistakable evidence that the PTSD pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his PTSD was incurred during this second period of active duty?  Discuss the February 2008 VA medical opinion from Dr. B.K.O.

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Schedule the Veteran for a VA audiological examination with an appropriate expert to determine the nature and etiology of the Veteran's claimed tinnitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of tinnitus. 

(b)  If the Veteran has a current diagnosis of tinnitus, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed tinnitus was incurred during the Veteran's first period of active duty from March 1980 to June 1980?  Discuss the February 2008 VA medical opinion from Dr. B.K.O.

(c)  If the Veteran has a current diagnosis of tinnitus, is it at least as likely as not (a 50 percent probability or greater) that the tinnitus clearly and unmistakably pre-existed his entry into his second period of active duty from November 1990 to July 1991?

i)  If there is clear and unmistakable evidence that the tinnitus pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the tinnitus was not aggravated beyond its natural progression during this second period of active duty?  Discuss the in-service May 1991 Audiogram that documents the Veteran was "routinely exposed to hazardous noise."  Consider the February 2008 VA medical opinion from Dr. B.K.O.

ii)  If there is not clear and unmistakable evidence that the tinnitus pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his tinnitus was incurred during this second period of active duty?  Discuss the in-service May 1991 Audiogram that documents the Veteran was "routinely exposed to hazardous noise."  Consider the February 2008 VA medical opinion from Dr. B.K.O.

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


